UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

SAMUEL ALEXANDER,
                                  Plaintiff,

      v.                                                        5:18-CV-607
                                                                (TJM/TWD)

THOMAS J. MURPHY, et al.,

                           Defendants.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge



                                   DECISION & ORDER

      This pro se civil rights action brought pursuant to 42 U.S.C. § 1983 was referred to

the Hon. Thérèse Wiley Dancks, United States Magistrate Judge, for a Report-

Recommendation pursuant to 28 U.S.C. § 636(b) and Local Rule 72.3(c).

      The Report-Recommendation, dated July 2, 2018, recommends that Plaintiff’s

complaint be dismissed in its entirety. Magistrate Judge Dancks finds that Plaintiff’s

Section 1983 claims against Defendants should be dismissed for lack of subject matter

jurisdiction without leave to replead. Magistrate Judge Dancks also recommends that the

Court decline to exercise supplemental jurisdiction over Plaintiff’s state law claims. No

objections to the Report-Recommendation have been filed. After examining the record,

the Court has determined that the Report-Recommendation is not subject to attack for

plain error or manifest injustice. The Court therefore adopts the Report-Recommendation


                                               1
for the reasons stated therein.

         It is therefore

         ORDERED that Plaintiff’s complaint be DISMISSED on initial review pursuant to 28

U.S.C. § 1915(e)(2)(B), as follows:

         (1) Plaintiff’s § 1983 claims are hereby DISMISSED WITH PREJUDICE for lack of

subject matter jurisdiction; and

         (2) the Court declines to exercise supplemental jurisdiction under 28 U.S.C. § 1367

over Plaintiff’s state law claims without prejudice to Plaintiff refiling those claims in state

court.



         IT IS SO ORDERED.

Dated:November 14, 2018




                                                2
